DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2017/0157512; hereinafter "Long") in view of Sanders (US 2021/0205702), and further in view of Erdem ("Computational Aesthetics Using Machine Learning for Video Game Camera Direction").
Regarding claim 1, Long discloses A method for dynamically adjusting a camera angle ("auto-identification of optimal virtual camera locations … optimal locations may broadly refer to … dynamic virtual camera trajectories," para. 112) in a video game ("computer game," para. 18), comprising:
receiving a dataset of a plurality of video sequences that are associated with tagging data in metadata ("game metadata from individual game plays may be produced … and uploaded to SLIVER server … game server may also comprise SDK-based capture clients for direct game play video recording," para. 86; "game plays may be recorded directly with or without game metadata," para. 89) that identify characteristics of actions occurring in each of the plurality of video sequences ("visual, audio, and/or metadata cues thus captured may be analyzed to determine critical gaming moments," para. 78);
generating an artificial intelligence (AI) model from the dataset ("machine learning algorithms may be trained using historical game play data," para. 134);
accessing the AI model during gameplay of the video game by a user, the AI model further using as input snapshots of video sequences being generated during said gameplay of the video game; and adjusting a game camera angle dynamically during the gameplay by the user, the adjusting is responsive to adjustment instructions derived from said AI model ("auto-detection or auto-identification of optimal virtual camera locations may be conducted live during a game play, again by leveraging computer vision and/or other machine learning algorithms to … identifying optimal locations for placement of highlight virtual cameras," para. 112; "determine a best camera trajectory to capture the one or more critical gaming moments … historical game play data may be used for game moment determination and virtual camera trajectory computation," para. 122; "A processing server may also transmit information such as virtual camera control and timing control data to the game server," para. 56; "information such as virtual camera control and timing control data may be received by game server … for virtual camera configuration," para. 84).
Long does not disclose the metadata includes the camera angle used in each of the plurality of video sequences and said tagging data includes preference information for said camera angle, or the AI model is trained in part based on said preference information.
In the same art of virtual camera control during gameplay, Sanders teaches the metadata includes the camera angle used in each of the plurality of video sequences and said tagging data includes preference information for said camera angle ("Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto … Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras," para. 89), and the AI model is trained in part based on said preference information ("The camera intelligence module implements a plurality of instructions or programmatic code to control a virtual camera so as to enable adaptive or intelligent navigation, positioning and viewing orientation of the virtual camera. The camera intelligence module may utilize analytical capabilities to process various data sets, such as including but not limited to: … storyline data, storyline ranking data … rules governing preferred camera shots, and rules governing preferred use of specific types of cameras," para. 131).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sanders to Long.  The motivation would have been to "more effectively control camera perspectives" (Sanders, para. 8). 
The combination of Long and Sanders does not disclose using an artificial intelligence model to adjust a game camera angle for the user dynamically during gameplay by the user.
In the same art of video gaming, Erdem teaches using an artificial intelligence model to adjust a game camera angle for the user dynamically during gameplay by the user ("the ML model is trained on the whole data (including training and test) to be applied on real-time rendered graphics … the camera position and yaw axis is considered," pg. 62, sec. 3.7; "As the player moves the virtual character, secondary camera (aesthetic evaluation camera) continues to follow it. At the same time, aesthetic evaluation thread continues to evaluate the images captured by the secondary camera and predict the aesthetic scores … the main thread uses this new viewpoint as the 'target' state of the main camera and smoothly translates and rotates it to this viewpoint from which the score prediction was made using the secondary camera image," pg. 66, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Erdem to the combination of Long and Sanders.  The motivation would have been "to improve visual aesthetics of video games" (Erdem, pg. 1, sec. "Introduction").
Regarding claim 2, the combination of Long, Sanders, and Erdem renders obvious wherein the adjusting of the game camera angle causes a developer camera angle of the game to be modified ("virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers," Long, para. 111; "insert virtual cameras … at optimal virtual camera locations, before and/or during a game play, and subsequently activate, control, or configure such virtual cameras," Long, para. 114).
Regarding claim 3, the combination of Long, Sanders, and Erdem renders obvious extracting video feature data from each of the plurality of video sequences; extracting metadata feature data associated with each of the plurality of video sequences ("computer vision and other machine learning algorithms may be applied to the game environment, previously recorded game plays, or live game plays for highlight metadata generation, possibly based on extracted visual, audio, and/or metadata cues, in different embodiments of the present invention. Examples of such algorithms include, but are not limited to edge detection, feature extraction," Long, para. 113); classifying the video feature data and the metadata feature data for processing by the AI model ("historical data may be … classified," Long, para. 113), the AI model is configured to process the video feature data and the metadata feature data to label said characteristics of actions occurring in each of the plurality of video sequences ("visual, audio, and metadata cues may be combined, correlated or cross-compared to generate highlight metadata, which may provide more accurate gaming moment identification," Long, para. 96); wherein generating said AI model occurs during a training process ("machine learning algorithms may be trained using historical game play data," Long, para. 134).
Regarding claim 4, the combination of Long, Sanders, and Erdem renders obvious wherein the AI model is configured to process said snapshots of video sequences generated during the gameplay, the processing of the snapshots of video sequences includes, examining image content of one or more video sequences produced during said gameplay to produce video feature data; and examining metadata associated with said examined image content to produce metadata feature data ("visual, audio, and/or metadata cues thus captured may be analyzed," Long, para. 78); wherein the video feature data and the metadata feature data is classified and used by said AI model to identify said adjustment instructions for adjusting the game camera angle for presenting scenes of the video game during said gameplay ("determine critical gaming moments," Long, para. 78; "auto-detection or auto-identification of optimal virtual camera locations may be conducted live during a game play, again by leveraging computer vision and/or other machine learning algorithms to determine highlight metadata based on extracted visual, audio, and/or metadata cues," Long, para. 112).
Regarding claim 5, the combination of Long, Sanders, and Erdem renders obvious wherein said snapshots of video are generated periodically during said gameplay to trigger processing of said adjustment instructions for adjusting the game camera angle for presenting scenes of the video game during said gameplay ("game moment capture may be enabled by the use of buffered data, where a SLIVER server may record and store game data including game metadata and video recordings for any duration," Long, para. 134).
Regarding claim 6, the combination of Long, Sanders, and Erdem renders obvious wherein said snapshots of video are generated responsive to metadata produced during said gameplay is indicative that an action scene that is occurring should include an adjustment to said game camera angle ("visual and/or audio cues that indicate an exciting moment has occurred in the game play … further examine game metadata to extract metadata cues," Long, para. 96).
Regarding claim 7, the combination of Long, Sanders, and Erdem renders obvious wherein said snapshots of video are generated responsive to metadata produced during said gameplay is indicative that an action scene that is about to occur should include an adjustment to said game camera angle ("A gaming moment may be a particular period of time extending over an auto-determined or user-identified gaming event that are either exciting, memorable, or of special interest to viewers during a game play. Thus, the gaming moment may start before the gaming event of interest takes place," Long, para. 134).
Regarding claim 8, the combination of Long, Sanders, and Erdem renders obvious wherein the tagging data is obtained from a database of user generated data (UGD), the UGD includes frames sequences that include said camera angle being marked as preferred, and said marking as preferred used to select the plurality of video sequences to use as training data for said AI model, and said preference information includes said marking as preferred ("one or more viewers can vote highlight videos up or down or score different aspects of highlight videos, thus providing feedback to machine learning algorithms," Long, para. 128; "The camera intelligence module may utilize analytical capabilities to process various data sets, such as including but not limited to: … storyline data, storyline ranking data … rules governing preferred camera shots, and rules governing preferred use of specific types of cameras," Sanders, para. 131; "Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras," Sanders, para. 89; see claim 1 for motivation to combine).
Regarding claim 9, the combination of Long, Sanders, and Erdem renders obvious wherein the tagging data is generated automatically based on a viewing popularity detected for frame sequences that include the camera angle, the viewing popularity used to select the plurality of video sequences to use as training data for said AI model ("one or more viewers can vote highlight videos up or down or score different aspects of highlight videos, thus providing feedback to machine learning algorithms," Long, para. 128).
Regarding claim 10, the combination of Long, Sanders, and Erdem renders obvious wherein the plurality of video sequences in the dataset are sourced from one or more of a plurality of movies, a plurality of video game recordings, a recording of a live sporting event, or a recording that includes one or more action scenes ("game plays may be recorded," Long, para. 89), and said plurality of video sequences are used for training said AI model; wherein the AI model is used during said gameplay to adjust the game camera angle in the video game during said gameplay ("machine learning algorithms may be employed to see if particular triggering actions are expected, where thresholds and auto-signals may be used to predict is something might happen soon with high probability. Such machine learning algorithms may be trained using historical game play data," Long, para. 124).
Regarding claim 11, the combination of Long, Sanders, and Erdem renders obvious wherein said plurality of video sequences are used for training said AI model ("Such machine learning algorithms may be trained using historical game play data," Long, para. 124); wherein the AI model is used during said gameplay to adjust the game camera angle in the video game during said gameplay ("auto-detection or auto-identification of optimal virtual camera locations may be conducted live during a game play," Long, para. 112).
Regarding claim 12, the combination of Long, Sanders, and Erdem renders obvious wherein said game camera angle provides an alternate field of view into scenes of the video game than a field of view programmed by a developer of the video game ("allows users to see what is happening in new and novel viewing perspectives," Long, para. 79; "the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers," Long, para. 111).
Regarding claim 20, Long discloses A method for dynamically adjusting a camera angle ("auto-identification of optimal virtual camera locations … optimal locations may broadly refer to … dynamic virtual camera trajectories," para. 112) in a video game ("computer game," para. 18), comprising:
receiving a dataset of a plurality of video sequences that are associated with tagging data in metadata ("game metadata from individual game plays may be produced … and uploaded to SLIVER server … game server may also comprise SDK-based capture clients for direct game play video recording," para. 86; "game plays may be recorded directly with or without game metadata," para. 89) that identify characteristics of actions occurring in each of the plurality of video sequences ("visual, audio, and/or metadata cues thus captured may be analyzed to determine critical gaming moments," para. 78);
generating an artificial intelligence (AI) model from the dataset ("machine learning algorithms may be trained using historical game play data," para. 134);
accessing the AI model during gameplay of the video game by a user, the AI model further using as input snapshots of video sequences being generated during said gameplay of the video game; and adjusting a game camera angle dynamically during the gameplay by the user, the adjusting is responsive to adjustment instructions derived from said AI model ("auto-detection or auto-identification of optimal virtual camera locations may be conducted live during a game play, again by leveraging computer vision and/or other machine learning algorithms to … identifying optimal locations for placement of highlight virtual cameras," para. 112; "determine a best camera trajectory to capture the one or more critical gaming moments … historical game play data may be used for game moment determination and virtual camera trajectory computation," para. 122; "A processing server may also transmit information such as virtual camera control and timing control data to the game server," para. 56; "information such as virtual camera control and timing control data may be received by game server … for virtual camera configuration," para. 84).
Long does not disclose the tagging data includes preference information for camera angles or the AI model is trained in part based on said preference information.
In the same art of virtual camera control during gameplay, Sanders teaches the tagging data includes preference information for camera angles ("Storyline data may refer to all, or a portion, of the programmatic data defining the visual storyline, auditory storyline and associated metadata pertaining or incidental thereto … Storyline data may be indicative of one or more preferred positions, angles, foci, fields of view, or perspectives of one or more cameras," para. 89) and the AI model is trained in part based on said preference information ("The camera intelligence module implements a plurality of instructions or programmatic code to control a virtual camera so as to enable adaptive or intelligent navigation, positioning and viewing orientation of the virtual camera. The camera intelligence module may utilize analytical capabilities to process various data sets, such as including but not limited to: … storyline data, storyline ranking data … rules governing preferred camera shots, and rules governing preferred use of specific types of cameras," para. 131).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sanders to Long.  The motivation would have been to "more effectively control camera perspectives" (Sanders, para. 8).
The combination of Long and Sanders does not disclose using an artificial intelligence model to adjust a game camera angle for the user dynamically during gameplay by the user.
In the same art of video gaming, Erdem teaches using an artificial intelligence model to adjust a game camera angle for the user dynamically during gameplay by the user ("the ML model is trained on the whole data (including training and test) to be applied on real-time rendered graphics … the camera position and yaw axis is considered," pg. 62, sec. 3.7; "As the player moves the virtual character, secondary camera (aesthetic evaluation camera) continues to follow it. At the same time, aesthetic evaluation thread continues to evaluate the images captured by the secondary camera and predict the aesthetic scores … the main thread uses this new viewpoint as the 'target' state of the main camera and smoothly translates and rotates it to this viewpoint from which the score prediction was made using the secondary camera image," pg. 66, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Erdem to the combination of Long and Sanders.  The motivation would have been "to improve visual aesthetics of video games" (Erdem, pg. 1, sec. "Introduction").

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Erdem.
Regarding claim 13, Long discloses A system for dynamically adjusting a camera angle ("auto-identification of optimal virtual camera locations … optimal locations may broadly refer to … dynamic virtual camera trajectories," para. 112) in a video game ("computer game," para. 18), comprising: 
a game server for executing one or more games for streaming to a client device ("game server may be an eSports tournament server. User devices as disclosed may be operated by users such as … game players and broadcasters who stream or commentate game playthroughs," para. 83); 
an artificial intelligence (AI) camera angle processor for examining snapshots of video sequences produced and taken during gameplay of the video game from the client device, the examining of the snapshots uses an AI model for identifying a game camera angle to use in producing scenes of the gameplay during said gameplay ("The capture client utilizes one or more configurable virtual cameras or virtual camera arrays capable of recording a game from various directions or perspective during real-time game play," para. 86; "auto-identification of optimal virtual camera locations may be conducted live during a game play, again by leveraging computer vision and/or other machine learning algorithms to … identifying optimal locations for placement of highlight virtual cameras," para. 112; "the source game play is a live game play," para. 15; "capture game plays, and to generate highlight media of critical gaming moments for live-broadcast," para. 78) wherein the game camera angle used for producing the scenes of the gameplay provide an alternate field of view into said scenes than a field of view programmed by a developer of the video game ("allows users to see what is happening in new and novel viewing perspectives," para. 79; "the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers," para. 111);
a streaming server configured to [generate] video frames for said produced scenes that include said camera angle having said alternate field of view, the streaming server configured to transmit the video frames to said client for presentation on a display that is viewable during said gameplay ("A game server is the authoritative source of events in the computer game; it may render the game world in real time … and may also transmit game play data to allow connected game clients maintain their own versions of the game world for display," para. 94).
Long does not disclose the streaming server being configured to compress the video frames or transmit the compressed video frames.
The Examiner previously took Official Notice that the compression of video frames for transmission was well known and expected before the effective filing date of the invention, and since the Official Notice was not traversed, it is now taken as Applicant Admitted Prior Art.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to compress the video frames and transmit the compressed video frames in Long in order to improve efficiency.
Long does not disclose using an artificial intelligence model to identify a game camera angle to use in producing scenes of the gameplay during said gameplay at the client device.
In the same art of video gaming, Erdem teaches using an artificial intelligence model to identify a game camera angle to use in producing scenes of the gameplay during said gameplay at the client device. ("the ML model is trained on the whole data (including training and test) to be applied on real-time rendered graphics … the camera position and yaw axis is considered," pg. 62, sec. 3.7; "As the player moves the virtual character, secondary camera (aesthetic evaluation camera) continues to follow it. At the same time, aesthetic evaluation thread continues to evaluate the images captured by the secondary camera and predict the aesthetic scores … the main thread uses this new viewpoint as the 'target' state of the main camera and smoothly translates and rotates it to this viewpoint from which the score prediction was made using the secondary camera image," pg. 66, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Erdem to Long.  The motivation would have been "to improve visual aesthetics of video games" (Erdem, pg. 1, sec. "Introduction").
Regarding claim 19, the combination of Long and Erdem renders obvious wherein the game camera angle, when selected to change from one programmed by the developer ("the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers," Long, para. 111), is executed by a game engine so that said scenes into the video game are produced for rendering said video frames being streamed to said client ("streaming, highlighting, and replaying of game videos," Long, para. 11).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Erdem, and further in view of Langridge et al. (US 2009/0318223; hereinafter "Langridge").
Regarding claims 15 and 16, the combination of Long and Erdem does not disclose wherein the examining of the snapshots using an AI model to identify a game camera angle is processed during periods of times when gaming activity exceeds a predefined threshold and is not processed during periods of times when gaming activity does not exceed a predefined threshold
In the same art of updating a virtual camera angle in a video game, Langridge teaches wherein examining game data to identify a game camera angle is processed during periods of times when gaming activity exceeds a predefined threshold and is not processed during periods of times when gaming activity does not exceed a predefined threshold ("any number of parameters corresponding to a player character may give rise to a heightened impact and thus may invoke the arrangement. Where an action gives rise to this heightened impact, or where a parameter goes beyond a predetermined threshold and in this way gives rise to a heightened impact, a 'notable event' has occurred," para. 69; "only particularly intense actions will cause variations in otherwise default-type audio or video sequences," para. 70; "depending on the action space coordinate, the main gameplay camera … may be affected so as to, for example, change the camera angle," para. 79; "Video or audio effects, or both, in a video game may be enhanced in response to a notable event using … a camera module to vary a camera angle," para. 10).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Langridge to the examining of the snapshots using an AI model to identify a game camera angle of Long and Erdem.  The motivation would have been to increase efficiency by limiting the examining to only be executed during times where it is necessarily.
Regarding claims 17 and 18, the combination of Long and Erdem teaches wherein said snapshots are produced during periods of times when gaming activity is high and wherein said snapshots are not produced during periods of times when gaming activity is not high ("media clips or recordings that feature or focus on one or more particular periods of time … that are either exciting, memorable, or of special interest to viewers," Long, para. 58; "generate highlight media of critical gaming moments for live-broadcast," Long, para. 78; "one or more viewers can vote highlight videos up or down or score different aspects of highlight videos, thus providing feedback to machine learning algorithms," Long, para. 128).
The combination of Long and Erdem does not specifically disclose measuring gaming activity based on whether it exceeds a predefined threshold or does not exceed a predefined threshold.
In the same art of updating a virtual camera angle in a video game, Langridge teaches measuring gaming activity based on whether it exceeds a predefined threshold or does not exceed a predefined threshold ("any number of parameters corresponding to a player character may give rise to a heightened impact and thus may invoke the arrangement. Where an action gives rise to this heightened impact, or where a parameter goes beyond a predetermined threshold and in this way gives rise to a heightened impact, a 'notable event' has occurred," para. 69; "only particularly intense actions will cause variations in otherwise default-type audio or video sequences," para. 70; "depending on the action space coordinate, the main gameplay camera … may be affected so as to, for example, change the camera angle," para. 79; "Video or audio effects, or both, in a video game may be enhanced in response to a notable event using … a camera module to vary a camera angle," para. 10).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Langridge to the production of snapshots of Long and Erdem.  The motivation would have been to increase efficiency and lower storage costs by producing snapshots only when necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611